
	
		IIA
		109th CONGRESS
		2d Session
		S. J. RES. 39
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2006
			Mrs. Boxer introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		JOINT RESOLUTION
		To spur a political solution in Iraq and
		  encourage the people of Iraq to provide for their own security through the
		  redeployment of the United States military forces.
	
	
		Whereas the United States military forces have served
			 bravely in Iraq and deserve the heartfelt support of the United States;
		Whereas more than 2,450 members of the United States
			 military forces have been killed and more than 18,000 wounded in support of
			 military operations in Iraq;
		Whereas more than 200 coalition personnel have been killed
			 in support of military operations in Iraq;
		Whereas it is estimated that at least 40,000 people of
			 Iraq have been killed during the military intervention in Iraq;
		Whereas much of the intelligence used by the Bush
			 Administration to justify the use of force in Iraq was either exaggerated or
			 simply wrong;
		Whereas President George W. Bush stated that the mission
			 in Iraq was to rid that country of weapons of mass destruction;
		Whereas weapons of mass destruction have not been found in
			 Iraq;
		Whereas President George W. Bush then stated that the
			 mission in Iraq was to end the regime of Saddam Hussein and free the people of
			 Iraq;
		Whereas Saddam Hussein is in custody and standing trial
			 for crimes against humanity;
		Whereas President George W. Bush then stated that the
			 mission in Iraq was to establish a free, self governing, and democratic
			 Iraq;
		Whereas the people of Iraq elected their first permanent
			 democratically elected government on December 15, 2005, and the cabinet of
			 Prime Minister Nouri al-Maliki has been approved by the Parliament of Iraq,
			 concluding the transition of Iraq to full political sovereignty;
		Whereas President George W. Bush then stated that the
			 mission in Iraq was to train the security forces of Iraq so that they can do
			 the fighting in Iraq;
		Whereas the Pentagon reports that more than 240,000
			 military and police personnel of Iraq are now trained and equipped;
		Whereas on May 1, 2003, President George W. Bush stood
			 under a banner proclaiming Mission Accomplished and declared
			 that Iraq was an ally of al Qaeda;
		Whereas the report of the 9/11 Commission found no
			 collaborative operational relationship between Iraq and al Qaeda;
		Whereas the commander of the Multinational Forces Iraq,
			 General George Casey, testified before the Senate Committee on Armed Services
			 on September 29, 2005, that [i]ncreased coalition presence feeds the
			 notion of occupation . . . contributes to the dependency of Iraqi security
			 forces on the coalition . . . [and] extends the amount of time that it will
			 take for Iraqi security forces to become self reliant; and
		Whereas, according to a January 2006 poll, 64 percent of
			 Iraqis believe that crime and violent attacks will decrease when the United
			 States redeploys from Iraq, 67 percent of Iraqis believe that their day-to-day
			 security will increase if the United States redeploys from Iraq, and 73 percent
			 of Iraqis believe that there will be greater cooperation among the political
			 factions of Iraq when the United States redeploys from Iraq: Now, therefore, be
			 it
		
	
		That—
			(1)United States
			 military forces in Iraq are to be redeployed from Iraq by December 31, 2006, or
			 earlier if practicable;
			(2)nothing in this
			 resolution prohibits the use of United States military forces from training
			 Iraqi security forces in the region outside of Iraq; and
			(3)nothing in this
			 resolution prohibits the use of United States military forces based outside of
			 Iraq to—
				(A)conduct targeted
			 and specialized counter-terrorism missions in Iraq; and
				(B)protect military
			 and civilian personnel of the United States in Iraq.
				
